Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. Claims 1-7 and 9-20 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia,  
a plurality of first coil patterns forming the upper coil and a plurality of second coil patterns forming the lower coil include an upper connection pattern and a lower connection pattern, respectively, which are directly connected to a via,
at least one of an upper portion of the upper connection pattern and an upper portion of the lower connection pattern includes an inclined surface, and
wherein a portion of an insulating part disposed on the inclined surface has a width which increases in a thickness direction.
Claim 18 recites, inter alia,  
a plurality of first coil patterns forming the upper coil and a plurality of second coil patterns forming the lower coil include an upper connection pattern and a lower connection pattern, respectively,
each of the upper and lower connection patterns includes an upper region and a lower region, the upper region located at a farther side from the support member, the lower region located at a nearer side to the support member and directly connected to a via, and
a cross section of the lower region of at least one of the upper and lower connection patterns in a width-thickness (W-T) direction has a rectangular shape, and a cross section of the upper region of at least one of the upper and lower connection patterns in the width-thickness (W-T) direction has a trapezoidal shape, which has a decreasing width in the width direction from the nearer side to the farther side of the support member, wherein a portion of an insulating part disposed on a surface of the trapezoidal shape has a width which increases in a thickness direction.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837